— Appeal from an order dismissing a writ of habeas corpus which alleged the appellant was not properly advised pursuant to section 480 of the Code of Criminal Procedure. Appellant’s first contention is that he was required to answer questions propounded pursuant to section 480 before being questioned as to his waiving the statutory requirement under section 472. We find this contention to be without merit. He next contends that after being charged with an information pursuant to' section 1943 of the Penal Law, he should have again been questioned in accordance with section 480. The defendant was represented by counsel in all stages of the proceedings, all of which took place on the same date and in continuity and to which no objection was made by the appellant or his counsel. Under the circumstances, he was sufficiently apprised of his rights. Order unanimously affirmed.